Title: From Thomas Jefferson to Miles King, 30 May 1781
From: Jefferson, Thomas
To: King, Miles


        
          Sir
          Charlottesville May 30th 1781
        
        The passports for the British flag vessel was by me put under cover to Genl. Phillips and delivered to an Officer appointed by Major Genl. Baron Steuben to carry it in with a flag and to attend the vessel to and from her port of destination.
        The movements of the enemy and uncertainty with what part of them Genl. Phillips was, prevented the Officer from going on before the arrival of the Major Genl. Marquis Fayette who then undertook to have it forwarded. Since this I have heard nothing of it and did not doubt it was gone on. I advise your messenger to go by the Marquis head quarters to whom I will write by him that you may be certainly informed where it is and when to expect it. Your messenger said you have lately written to me but I have not received the Letter. We are still doubtful of the Arrival of a Fleet talked of. I am &c.,
        
          Thomas Jefferson
        
      